 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDR.W. Little,Inc.andDonald R. HightowerandRobert J.Robinette.Cases 21-CA-10189 and21-CA-10292January 26, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOOn August 22, 1972, Administrative Law Judge*George Christensen issued the attachedDecision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light ofthe exceptions andbriefsand has decided to affirmthe rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder therecommend-edOrder of the Administrative Law Judge andhereby orders that Respondent, R. W. Little, Inc.,San Diego, California,its officers,agents, successors,and assigns,shall take the action set forth in the saidrecommended Order.* The title of "Trial Examiner" was changed to "Administrative LawJudge"effective August 19, 1972iRespondent excepts to minor discrepancies between the AdministrativeLaw Judge's findings and the record which we find to be immaterial to ourconclusions hereinTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,Trial Examiner:On December14, 15, 16, and 17, 1971,' and January 13, 1972, the TrialExaminerpresidedover a hearing at San Diego,California,to tryissues raisedby a consolidatedcomplaint issued onOctober15,2 alleging thatR.W. Little,Inc.,3 violatedSection 8(a)(3) and(1) of the NationalLaborRelationsAct, asamended(hereafterthe Act),by discharging andsubsequentlyfailingor refusing to recall Robert J.Robinette because he made demandsthat the Companycomplywith the terms of a collective-bargaining agreementbetween theCompany and Local 89, LaborersInternation-iRead 1971 afterall subsequent date references omitting the yearYThe charge in Case 21-CA-10189was filedby Hightoweron August 5and duly servedon theCompany. The charge in Case 21-CA-10292 wasfiled byRobinette on September16 and duly served on the Company.Hereafter called the CompanyalUnion of North America, AFL-CIO (hereafter Labor-ers),andby dischargingand subsequently failing orrefusing to recall Donald R. Hightower because of hisconduct asa steward and grievantvis-a-visenforcement oftheCompany-Laborersagreement.The complaint alsoalleged thattheCompanycommitted an independentviolation of Section8(axl) of the Actby its interrogationofHightower concerningthe identity of employeescomplaining of company violationsof the Company-Laborersagreement and the substance of their grievances,and bydirecting Hightowerto bring suchgrievances to theCompany ratherthanto the Laborers.The Companydenied the material allegations of thecomplaint and the commissionof anyunfair laborpractices.The Companyalso denied thatRobert L.Reynoldswas a supervisor and agent at times material tothe case .4The issuesjoined bythe parties and litigated at thehearing were: (1)whether Reynolds was a supervisor andagent of theCompany actingon its behalf at timespertinent to this proceeding;(2) thesubstance of theremarks madeby Littlein the course of his allegedlyintimidating conversation with Hightower; (3) whether theremarksmade violated Section 8(a)(1) oftheAct; (4)whether Robinette was dischargedby the Company andnever subsequently offered reemployment and, if so,whether a reason therefor was his demands that theCompany complywith theCompany-Laborersagreementor for cause; (5) whether Hightower was discharged by theCompany andnever subsequently offered reemploymentand, if so, whether a reason therefor was his activities asthe Laborers job stewardand his grievanceactivity or forcause;and (6), if (4) and (5) are answeredaffirmatively,whether bysuch conduct theCompany violatedSection8(a)(3) and(1) of the Act.The parties appeared by counselat the hearing and wereaffordedfull opportunityto adduce evidence,examine andcross-examine witnesses, argue,and file briefs.Briefs hadbeenreceived fromthe GeneralCounsel and the Compa-ny.Based on his review of the entire record,5observation ofthe witnesses,perusal of the briefs and research, the TrialExaminer enters the following:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges,the answer admits, and I find thattheCompany at all times material was an employerengaged in commerce in a business affecting commerceand theLaborerswas a labor organization as those termsare defined in Section 2(2), (5), (6), and (7) of the Act.aThe Companyconcededthat R W.Little was theCompany'spresidentand its supervisor and agent acting on its behalf at all times pertinent5The recordiscorrected as follows:p 65. 1 4-change"seven" to"eight",p 124. 1 4-change "sandblasters"to "laborers "201NLRB No. 71 R.W. LITTLE, INC.455II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Company is a contractor engaged in sandblastingand painting operations,primarily in the San Diego area,where it maintains its headquarters and shop facilities. Intimes previous most of its work was limited to sandblastingand was performed on highways, overpasses, bridges,commercial buildings, private homes, and for small itemsat its shop, with a small fraction performed in shipyards.As time has gone on, it has steadily increased its shipyardwork to the point where such work now constitutes a majorportion of its business.It has also increased the amount ofpainting it does. During the calendar years 1970-71, theCompany had collective-bargaining agreements with theLaborers, Painters, Carpenters, Machinists, and OperatingEngineers.6The Company's contracts with three of the organiza-tions-theLaborers,Painters,andCarpenters-coversandblasting work. In the early years of its operations,when the Company primarily was engaged in sandblasting"uptown,"ithad contractual relations solely with theLaborers. As time went on and the Company expandedboth its sandblasting and its painting operations"uptown,"itsigned a contract with the Painters.Since both thePaintersand Laborers contracts covered sandblastingwork, a jurisdictional dispute arose. This was resolved byan agreement to a composite crew, with the Companyattempting to observe a ratio of approximately one laborerto three painters.As it expanded into shipyard work, the Companyencountered jurisdictional difficulties with the Carpenters.The Carpenters asserted jurisdiction over all sandblastingwork in the shipyards as well as certain painting work(hulls, below the water line).Insofar as sandblasting in theshipyardswas concerned, the Company resolved thedisputeby securing agreement by the Painters andCarpenters that all sandblasting involving the use of fixedequipment would be performed by company employeescovered by the Carpenters contract (hereafter calledwaysmen),and all sandblasting involving the use ofportable equipment would be performed by companyemployees covered by the Painters contract (hereaftercalled the painters). As a practical matter this meant thecession of practically all sandblasting work in the shipyardto the painters, inasmuch as practically all the sandblastingwork performed by the Company within the shipyardsinvolves theuse ofportable equipment. The paintingdispute was resolved along the lines of the Carpentersclaim.6The Companywas signatoryto both "shipyard"and "uptown" (non-shipyard)agreements with the Painters;a "shipyard"agreementonly withthe Carpenters and Machinists; and an"uptown"agreementonly with theLaborers.The Laborerstraditionallydid not have workjurisdiction in theshipyardsand did not contest their exclusion therefrom.Little testified thatJohn Felix, the Laborersbusiness manager,acknowledgedthe lack of anyLaborerswork jurisdiction within theshipyards.8Hightower,Robinette,other employees, the Company's shipyardforeman(Richard Allds), Little, Reynolds,and Painters Business Repre-sentative Palm all confirmed that laborers,painters, and waysmenallworkDespite the claims of the Painters and Carpenters (andLaborers acquiescence thereto),7 to exclusive jurisdictionover sandblasting work in the shipyards and agreementbetween those two unions and the Company to the divisionthereof, throughout the period the Company has conduct-ed shipyard operations the Carpenters and Painters havetolerated the performance at the shipyards of sandblastingwork by laborers employed by the Company and coveredby the Laborers contract.8Thus by mid-1970 the Company was conducting sand-blasting operations at the shipyards, "uptown," and at itsshop utilizing laborers,waysmen,and painters in all threeareas for its performance with pay therefor determined bythe respective contracts .9B.The Supervisor-Agent IssueLittle testified that at times pertinent to this proceedingReynolds was the Company's plant superintendent, hadauthority to purchase supplies, bid on prospective jobs,hire and fire employees, and assign them to jobs. ReynoldscorroboratedLittle's testimony and described specificinstances in which he hired employees, laid off employees,recalled employees, decided employee work schedules,assignedemployees to jobs, bid on jobs, and processedemployee grievances.On the basis of that testimony, the Trial Examiner findsand concludes that Reynolds at all times pertinent was asupervisor and agent of the Company acting upon itsbehalf, as those terms are defined in the Act.C.The Alleged 8(a)(1) and 8(a)(3) Violations1.Hightower & Robinette's work historyRobinette was hired by the Company in May 1969 as alaborer-sandblaster and became a member of the Laborersin July 1969. His employment terminated on March 29.Hightower was hired by the Company in October 1968 as alaborer-sandblaster and became a member of the LaborersinDecember 1968. Hightower was appointed by theLaborers as its shop steward at the Company in August1970 and remained in that capacity until his employmentterminated on April 19.During the last 6 months of his employment, Robinettespent 75 to 80 percent of his time sandblasting, 5 percent ofhis time pot-tending,10 and 12 percent in general labor.During the last 6 months of Hightower's employment, hespent 75 percent of his time sandblasting, 15 percent pot-tending and 10 percent at general labor.BothRobinette and Hightower worked within theshipyards, "uptown" and in the shop. Robinette spent mostside by side performing all aspects of sandblasting work at theshipyards.Allds testified he tried to observe reasonable ratios between the painters,waysmen,and laborers doing sandblasting and painting at theshipyards,i.e . three painters, two waysmen,one laborer9Little testifiedwithout contradiction that painters were paid $8 03,laborers,$5 63 and waysmen, $4 52 per hour (including certain fringes) forsandblasting work at times pertinent to this proceeding.10Pot-tending consists of filling up the pots with sand,dragging linesbehind the nozzleman. and generally assisting the nozzleman in theperformance of the sandblasting,or filling the painter's potswith paint andassisting them with lines. etc 456DECISIONSOF NATIONALLABOR RELATIONS BOARDof his time withtheCompanyworking in the shopsandblasting small items.iiHightower spent most of his 3years with the Company working as a nozzleman or pot-tender at the shipyards, particularly in the latter part of hisemployment.2.ThefirstHightower complaintWhile the number of painters and waysmen employed bythe Company steadily expanded withthe increase in theCompany's shipyard work, the number of laborers em-ployed by the Company remained relatively constant. Atfirst,theCompany only employedwaysmen in theshipyards12but as time went on it increased its use ofwaysmen both at the shop and in "uptown" work.13The increasing use of waysmen for sandblasting andcorresponding decrease in laborers' assignment thereto didnot escape the notice of the laborers' steward,Hightower.In approximately October 1970, Hightowercomplained toJohn Felix, business manager of the Laborers, that theCompany was hiring "nonunion" 14 employees for sand-blasting while laborers were short on workweeks.Hightow-er identified the "nonunion"employees as those perform-ing sandblasting of a ship at the 32nd Street Naval Stationin San Diego. Felix called Little for an explanation. Littlereplied that he was not using nonunion men, he was usingwaysmen supplied by the Carpenters. Little stated that thejob was a National Steel Co. job which National Steelcould not perform because it was on strike,and that he hadreceived permission from Business Representative Parkerof the Carpenters to do the job provided the Carpenterswaysmen inactivatedby thestrike(other crafts werestriking)were assigned to perform it. Felix stated heunderstood the situation and the Laborers couldn't doanything in any event, since the Laborers did not havework jurisdiction within shipyards.Shortly after the Little-Felix conversation, Reynoldsasked Hightower at thejobsite if he had filed a grievance.Hightower replied that he had. Reynolds then stated thathe knew that Hightower had filed a grievance because hehad just received a call from Little advising him. Reynoldsclosed the conversation with the remark that "if you don'tlike what is going on, you can quit."3.The second Hightower and the first RobinettecomplaintIn that same month,Hightower asked Reynolds if thelaborers were supposed to be paid double time for Sundaywork.15 Reynolds replied that he would look it up.11Robinette spent his first year in the shop and was taught to sandblastby the Company He also spent the last 3 or 4 months prior to histerminationworking at the shop The interim period, approximately 3months, he worked both at the shipyards and "uptown."12The Company was not signatory to the Carpenters"uptown"agreement13A ready explanation appears when one notes the waysmen are paidsubstantially less than painters or laborers for sandblasting work.14WaysmenISHightower testified the laborers had been grumbling over receivingonly 1-1 /2 time for Sunday work.16The Company-Laborers contract calls for the payment of double timefor Sunday work,pay at the rate of the highest classification worked foreach workday(Nozzlemen scale is $5.28,pot-tender $5.02,and generalOn approximately November 2, 1970, Robinette ap-proached Little in Reynolds' office. Robinette asked Littlewhy the laborers were not receiving double time forSunday work.He also asked why they were not receivingthe rate of the highest classification in whichthey workedeach workday,and minimum call-in pay.16 Robinette alsoasked whether he might have a week off. Little grantedRobinette's request for a week off, said he didn't know theanswer to the various questions raised by Robinette, butstated that he would have answers upon Robinette's returnfrom his vacation.Little at no time subsequent providedRobinette with an answer to his questions.Later in November 1970, Hightower and Robinette werecalled by Reynolds into his office. Reynolds stated that inthe future the Company intended to go by the book and itwould not be necessary for Robinette and Hightower totake anything to the Union.Hightower asked if this meantthe laborers would receive double time for Sunday workand pay for a full day at the rate of the highestclassification in which worked on any workday. Reynoldsreplied in the affirmative.CommencingNovember22, 1970,the laborers were paiddouble time for Sunday work. No retroactive paymentswere made.174.The Robinette layoffOn March 29, the Company laid off three laborers-Bac-quial,Ortiz,and Robinette.i$Atthat timethe Companyemployed nine laborers.The nine laborers were Bacquial,Belt,Bendixen,Hightower,Ludwig, Nelson,Ortiz,Robi-nette,and Vandenberg. Vandenberg was the most seniorlaborer with a hiring date of July 1965. Ludwig and Nelsonwere next each with hiring dates of February 1966.Bendixen followed with a hiring date of September 1966.Then came Belt with a hiring date of December 1967, Ortizwith a hiring dateof July1968, Hightower with a hiringdate of October 1968, Robinette with a hiring date of May1969, and finally Bacquial with a hiring date of January1970.Hightower was passed over for layoff at the timeBacquial,Ortiz, and Robinette were laid off, even thoughhe was the third junior laborer, because the laborers'contract required that the laborers be notified in advancein writing before a steward was subject to layoff as a junioremployee and the Company failed to comply with thisnotice conditionuntil April 2.5.The second Robinette complaintOn March 29, immediatelyafter receivingword of hislaborer $4.83), 4 hours minimum pay if report for work and work less than 4hours, 8 hours minimum pay if work more than 4 but less than 8 hours and2 hours pay if an employee shows up at the starting time set by theCompany and no work is provided(See art. IV. D; art XI I,H,3 and 7. art.XIII, A,2, art.XVI, C, and E.3; and G.C. Exh 2-A.)17Reynolds testifiedwithout contradiction that subsequently theCompany reached an agreement with the Laborers wherein the Laborerswaived payment of double time for Sunday work and agreed to the paymentof time and a half for Sunday work.19Reynolds and Little planned to lay off Hightower at the same time butwere precluded from doing so by the necessity to give prior written notice tothe Laborers because of Hightower's status as a steward,which they hadneglected to furnish. R.W. LITTLE, INC.layoff by telephone from Reynolds, Robinette telephonedHightower.He asked Hightower to file a grievance on hisbehalf,alleging that the Company was retaining anonunion laborer (Vandenberg) 19 and junior waysmen todo laborer work at the time of his layoff. Hightower agreedto see what he could do.On March 31, Hightower talked to Reynolds regardingRobinette's grievance. Reynolds denied that Vandenbergwas nonunion and that employees with more recent hiringdates than Robinette's were doing laborers' work.6.The thirdRobinetteand thirdHightowercomplaintOn April 1, Hightower and Robinette visited the Laboreroffice.HightoweraskedBusinessRepresentativeBillUslano to check Vandenberg'sunion statusand informedUslano of Robinette's complaint. He also spoke of filing agrievance on Robinette's behalf and his own for pay priorto November 22, 1970, for work performed on Sundays, forwork performed which was paid at lower rates even thoughsometimesduring the workdays they worked at higherrated classifications, for showup pay and for not workingthe steward in the manner specified by the contract.20Uslano stated that he could and would investigate theallegation that Vandenberg was performing laborers' workwithout holding a membership card but stated that theother questions raised by the two would have to bediscussed with John Felix, the Laborersbusiness manager.Hightower and Robinette waited for a period but wereunable to make contact with Felix.7.The allegedintimidating interrogation ofHightowerThe next day, April 2, Little called Hightower into hisoffice.No one else was present. Little asked Hightowerwhy he was running to the Union. Hightower stated that hehad gone there to file a grievance. Little said he could notbelieve any of the laborers were unhappy. Hightowerstated that Little would be surprised. Little asked who thegrievants were. Hightower responded that it would not doLittlemuch good to know. Little then stated that theLaborers were tired of Hightower coming in with griev-ances, to which Hightower responded that he wouldcontinue to take grievances as long as he had any to take.Littleclosed the conversation with the comment thatHightower could come to him with grievances anytimeinstead of running to the Union.2119Vandenberg had dropped his laborers membership and held offreinstatement in expectation of membership in and coverage by thePainters.20Art.1, sec. B,subset.6, provides that the steward shall remain on thejob so long as there is work in a classification which he performs capably.From time to time Hightower had had short layoffs(a day or two) whileother laborers were retained to perform work he could have handled21Little denied any conversation with Hightower on April 2.He statedthe last conversation he held with Hightower occurred in mid-March; thathe called Hightower to his office(with no one else present) told Hightowerthat he had heard some of the laborers were unhappy about the shipyardwork,that he didn'tknow what the problem was, and would like to get to4578.The Hightower layoffHightower worked in the shop on both April 1 and 2. Heleft early onApril 2pleading illness.Despite the fact hesent a letter to the Laborers on April 2 advising theLaborersof his intentto lay offHightower,on April 4, 5, 6,and 7 Reynolds telephoned Hightower to dispatch him tojob assignments.On each of those dates,Hightowerinformed Reynolds he was still ill and unable to work. Onthe latter date, Reynolds instructed Hightower to tele-phone him when he was recovered and ready to return towork.On April 19, Hightower called Reynolds and informedReynolds he was recovered and ready to work. Reynoldsreplied that he could not use Hightower any longer.Hightower asked him why and was informed that work wasslack, Reynolds did not have any work for Hightower buthe would call him if business picked up and work becameavailable.9.The processing of the third Robinette-Hightower grievancesIn the interim, between April 2 and 19, Robinette andHightower spoke to the Laborers president, SolomonJohnson, at the Laborers office, and provided him withcheck stubs and work summaries and a claim for wagesallegedly due under the contract. Both Little and Reynoldswere made aware of the pending grievances of Hightowerand Robinetteby JerryNierengarten,a Laborers businessrepresentative. In approximately mid-April, Nierengartenfurnished Reynolds and Little with the papers setting outHightower's and Robinette's claims.Reynolds in turn gavethesepapers to the Company's secretary-bookkeeper,Sharon Pence,for comparison and validation with compa-ny records.10.The April 27 Reynolds-HightowerconversationOn April 27, Reynolds telephoned Hightower and askedhim what he was doing. Hightower stated he was going tothe hospital, his daughter had been operated on. Reynoldssaid he was sorry to hear it, that he had a claim fordisability involving Hightower and wanted to know what itwas about. Hightower replied that he had been off 2 weekssick and had applied for disability pay from the State.(Hightower received disability pay from the State ofCalifornia for the period April 4-18). Reynolds then statedto Hightower as follows:You know, you and Robinette would still be workingdown here if you had not filed these grievances againstthe bottom of it. Little stated that Hightower replied the laborers felt theywere not getting a fair share of shipyard work,that he responded with thecomment that the laborers were luck) to be in the shipyard at all, since theLaborers did not have any jurisdiction in shipyards.Little stated he alsoasked Hightower whether there was anything else, to which Hightowerresponded that he had other things he would like to discuss, but only inprivate.to which Little rejoined he was available to meet with Hightoweranytime to go overany problems.Both the testimony of Little and thetestimony of Hightower is credited; the Trial Examiner finds that twoconversations took place-one in mid-March and anotheron April 2,during which the foregoing statements were made(Hightower was sure ofthe April 2 date because that was his last day of employment.) 458DECISIONSOF NATIONALLABOR RELATIONS BOARDus. I don't understand you guys. Of the amount ofmoney you filed for, you'll be lucky to get $500. Theywould like to kill you. I would still like to be yourfriend.Hightower replied fine, no hard feelings.2211.The recalls and new hires after the layoffBoth Bacquial, the junior laborer, and Ortiz, the thirdmost junior laborer, were recalled by the Company onApril 5. A new laborer, Cabazuela, was hired by theCompany in May. On June 21, the Company hiredBeckett;on July 14 it hired Frank; and on October 6 ithiredMamede; all three were classified as waysmen. OnOctober 28, the Company hired Gallas; on November 1 I ithiredDibella; these two were classified as laborers. Alleightmen just named worked continuously for theCompany from the date of their recall or hire through thebalance of the year, performing work of the types regularlyperformed by Hightower and Robinette prior to theirlayoff. In addition, a number of nonunion employees werehired for short periods of time between April 19 andDecember 31 to perform work Hightower and Robinettehad performed prior to their layoff. A number ofemployees hired subsequent to the original hiring dates ofHightower and Robinette and classified as waysmen orpainters but assigned primarily to sandblasting, pot-tend-idg, and general labor duties worked continuously for theCompany over this same time period.Neither Robinette nor Hightower was recalled by theCompany at any time subsequent to their layoff.It is clear that following Robinette and Hightower'slayoff the Company expanded its work force, including anexpansion of its laborer work force from 9 to 10 (with therecallor hire of 5 laborers junior to Hightower and 4laborers junior to Robinette), without at any time carryingout Reynolds' April 19 promise of recall to Hightower orthe promise expressed in his April 2 letter to the Laborersthat the laidoff laborers would be recalled when workexpanded.12.The Company's justificationsThe Company attempted tojustify its layoff of Robinetteand Hightower and failure at any time subsequent to offerthem recall with testimony that Hightower was a "fair"sandblasterwho had ruined several pieces of workimmediately prior to his last day at work at the shop andtestimony that Robinette also was only a "fair" sandblasterwho gave minimum performance.Shop Foreman Maggert testified that on April 1 and 2Hightower worked in the shop; that the Company had toreduce the labor charge on a boat because the time spentblasting by Hightower exceeded the time it should havetaken (the customer was charged for 45 minutes work butthe actual time Hightower spent on the job was 5 hours);Maggert also testified that dunng the April 1-2 timeperiod,Hightower did a poor job on blasting a woodensign,some rattan furniture and broke a pane of glass, all ofwhich required restitution to customers.Maggert furthertestified that he asked Reynolds to assign Hightower tooutside sandblasting rather than at the shop.Hightower testifiedhewas never reprimanded orcriticized about that work or any preceding work; that hehad worked mostly outside the shop and done littleshopwork.Robert Brennan,a painter-sandblaster,testifiedthat he at one time blasted the wrong house, but receivedno reprimand; that he had done the same thing with thewrong boat and had received no reprimand. DonaldBendixen,a laborer-sandblaster,testified that he andVandenberg, another laborer-sandblaster, caused severalthousands of dollars in damages when they broke asubstantial number of windows while blasting a building.He stated neither was reprimanded.Bendixen also testifiedthat he damaged a radiator while blasting in the shop, butwas not reprimanded.Maggert was unable to testify concerning Robinette'sshop work (where Robinette worked most of his time in theCompany's employ) because he never supervised Robi-nette'swork (he became shop supervisor about the timeRobinette was laid off).No other witnesses were producedtostate therewas any defect in Robinette's workperformance other than general and nonspecific statementsby Little and Reynolds that Robinette did not strainhimself working.The testimony of Maggert, Reynolds, and Little concern-ing the work shortcomings of Hightower and Robinette isnot only self-serving, it cannot be reconciled with Rey-nolds' efforts to dispatch Hightower to company jobsoutside the shopsubsequent tohis April 1 and 2 shopwork,the failure ofMaggert, Reynolds, or Little to criticizeHightower for his April 1 and 2 work performance.Reynolds' advice to Hightower that he was laid off for lackof work, and the Company's acceptance of more seriouswork deficiencies by other employees. The record iscompletely devoid of any evidence that any companyofficial ever criticized Robinette's work and he was alsotold that his layoff was for lack of work (and to file forunemployment compensation).With respect to a second company contention, that thechange in the proportions of its work from a preponder-ance of "uptown" work to a preponderance of shipyardwork necessitated a reduction in the size of its laborerworkforce, this is refuted by the Company'sexpansionofthat work force following the March 29-April 19 layoff, itdoes not explain why five laborersjuniorto Hightower andfour laborersjuniorto Robinette were retained or hired,2322Reynolds stated that he telephoned Hightoweron April 27,but that heonly told Hightower his check for his wage claim grievance was ready, anddenied that he made the quoted statement Reynolds denial is discreditedWhile checks are dated April 27, the receipts Hightower and Robinettesigned for them when they were turned over to them at the Laborers officeare datedApril 29,andJohnson testified the latter date is the date thechecks were given to them, which supports a finding that it was onApril 29,inanothertelephone conversation with Hightower,Reynolds informedHightower that his and Robinette's checks wereready (Robinette testifiedHightower telephonedhim on April 29to inform himReynolds had advisedhim their checks were ready,that the two first went to theCompany'soffice,where Hightower endorsed a check made out to him over toLittle tosatisfyhis indebtednessto Little,after which he and Hightower went to theLaborersoffice and received one check each,after signing a receipt forsame)23 In theCompany's April 2 letterto the Laborers it indicated R.W. LITTLE, INC.459and is negated by unrefuted evidence that laborers werecontinuously employed at the shipyards and uptown on theCompany'swork in an agreed ratio(as well as at the shop),and evidence that on past occasions several of its laborerstransferred with apparent ease to Painters membership andcontract coverage24 and the Company's ability to place itsnew hires under whatever contract it desired.25D.Analysis and Conclusions1.The alleged independent 8(a)(1) violationThe Trial Examiner therefore finds and concludes thatwhileLittledid seek to ascertain the identity of thegrievants, the substance of their grievances and did suggestthatHightower bring such grievances to him, Little wasdoing no more than the contract permitted and soundlabor relations encourages; i.e., expeditious processing andsettlement of grievance disputes.The Trial Examiner therefore shall recommend thatthose allegations of the complaint setting forth an allegedindependent violation of Section 8(a)(1) of the Act bedismissed.The Trial Examiner has entered findings that in mid-March Little and Hightower had a conversation whereinthey discussed the fact that some of the laborers were,unhappyoverthe Company's assignment of what High-tower felt to be a disproportionate share of sandblasting,pot-tending, and general labor work in the shipyards tononlaborers and Little indicated the laborers should begrateful to get any work at all in the shipyards, Littleending the conversation with an invitation to meet withhim anytime to go over any problems. The Trial Examinerhasalsoentered findings that on April 2 anotherconversationoccurred between Hightower and Little,wherein Little questioned Hightower over his reasons forgoing to the Laborers, sought to ascertain which of thelaborerswere aggrieved, advised Hightower that theLaborerswere not happy with his grievances, andconcluded with the suggestion that Hightower come to himand seek to adjust grievances before going to the Laborerswith them.While article 1, section B, subsection 6, subsubsection Bof the Laborers contract directs the steward to notify aunion representative of a grievance and provides the latterwill take it up with the employer, article 5, section A,subsection 1 of the same contract provides that either thecraft steward or the union representative on receivinggrievancesmay take up a grievance with the employer.Little's remarks appear no more than friendly advice thatHightower might accomplish more by bringing grievancesto Little before going to the Laborers. It is normal for anemployer to be interested in what his employees areaggrieved about and to suggest that their grievances mightbe more expeditiously resolved by the steward bringingthem to him for attempted resolution. Nothing in Little'sremarks carry the implication that Hightower had betterbring grievances to Littleinsteadof to the Laborers; rather,themessage conveyed was that such grievances might besatisfactorily resolved by a Hightower-Little discussion ofthem; such a suggestion clearly would not precludeHightower from carryinga grievanceto the Laborers if hewas not satisfied by Little's response thereto.Hightower's layoff was necessitatedby itsapplicationof theprinciple oflayoffsbased on inverse seniority status and assured the Union it wouldrecall all laid-off laborers when work increased24Reynolds testified to his transfer from laborer to painter membershipand Paintercontractcoveragepriorto becoming a supervisor with nochange in his work performance(primarily sandblasting).25Little testified to his placement of employees hired for sandblasting.pot-tending,and general labor as waysmen under the Carpenters contract26Anobligationwhich theCompany relieveditselfof by securing awaiverfromtheLaborersfollowing the termination of Robinette andHightower2.The alleged discriminatory dischargesThe Trial Examiner finds and concludes that both thelayoff of Robinette and Hightower and the Company'ssubsequentfailureto recall them were motivated in majorpart by Robinette's pressing for company adherence tovarious provisions of the Company-Laborers' contract andby Hightower's grievance activity both as a grievant and asteward.While the laborers grumbled over the Company's failureto comply with several of the pay provisions of thecontract,onlyHightower and Robinette carved thosecomplaints to responsible company officials-Reynoldsand Little.In October 1970 Hightower questioned Reynolds aboutthe Company's failure to pay the laborers double time forSunday work, as provided in the contract. On November 2,1970,Robinette questioned Little on the same subject, aswell as the Company's failure to pay the rate of the highestclassification in which the laborers worked for each fullworkday and its failure to payminimum call-in pay. It wasafter these conversations (on November 22, 1970) that theCompany commenced to pay the laborers double time forSunday work 26 The Company made no effort to resolvethe balance of Robinette's complaints, however.27 Awareof the laborers continueddissatisfaction28and recognizingRobinette and Hightower as their most militant spokes-men, the Company attempted to put the matter off bylaying off the two militants,29 thereby removing Hightoweras a steward (no steward was named in his stead), givingthe balance of the laborers a view of what happens tomilitants, and sure of no objection from the Laborers 30Even the remote possibility Robinette and Hightowermight have been recalled when the Company figured theirardor was dampened and Hightower 's status as a stewarddestroyed disappeared when the Company learned the twohad the temerity to force their reluctant Union (see fn. 30)to process a costly grievance against the Company.Their temerity closed all company doors to them-as27Little neither answered Robinette'sNovember1970 questions con-cerningdaily payat the rate of the highest classificationworkedand call-inpay nor madeany adjustments thereof28Witness Little'squestioning of Hightower both in mid-March andApril 2.29Thispurpose is demonstratedby the quickrecall of the other two laid-off laborersout ofseniority orderand the hire of subsequent replacementsfor both Hightower and Robinette, without offering them recall.30Felix toldHightower and Robinette their grievanceactivitywas a badthing since it mightcost the Laborerstheir representative status among theCompany's employees 460DECISIONSOF NATIONALLABOR RELATIONS BOARDReynolds stated on April 27, had they not filed theirgrievance, they might still be working for the Company.The lesson was not lost on the remaining laborers-noother laborer sought to collect the contract benefitsHightower and Robinette received as the result of theirgrievances,at the cost of their jobs and creation of unionhostility.Based on the foregoing,the Trial Examiner finds andconcludes that Robinette and Hightower were laid off andnever subsequently recalled because of their grievanceactivity and that, by such layoff and failure to recall, theCompany violatedSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.The Company at all pertinent times was an employerengaged in commerce in a business affecting commerceand the Laborersis a labor organization as those terms aredefined in Section 2(2), (5), (6), and (7) of the Act.2.Littleand Reynolds at all pertinent times weresupervisors and agents of the Company acting on its behalfas those terms are defined in the Act.3.The Company laid off Robinette on March 29, 1971,laid off Hightower on April 19, 1971, and failed or refusedto recall them subsequently because of their grievanceactivity and thereby violated Section 8(aX3) and (1) of theAct.4.The Company did not otherwise violate the Act.5.The unfair labor practices herein specified affectcommerce as defined in the Act.THE REMEDYIn order to effectuate the policies of the Act, theCompany shall be ordered to cease and desist from theunfair labor practices found and from commission of likeor related invasions of its employees'Section 7 rights, andto take certain affirmative action.The Company having discriminatorily discharged High-tower and Robinette, the Company shall be ordered tooffer them full reinstatement and restoration of all rights,with backpay computed on a quarterly basis, plus interestat 6 percent per annum, as prescribed in F. W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716, from the date of their layoff to the datereinstatement is offered to them.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, the Trial Examiner issues the following recommend-ed:3iORDERR.W. Little,Inc., its officers,agents,successors, andassigns,shall:1.Cease and desist from discharging or otherwisediscriminating againstany employeefor filing complaintswith Local 89, LaborersInternationalUnion of NorthAmerica, AFL-CIO, or any other labor organization overviolationsof the contract between the Company andLaborers Local 89 or any otherlabor organization, or inany other like orrelated mannerinterferingwith, restrain-ing, or coercing employees in the exercise of their rightsunder Section7 of the Act.2.Takethe following affirmative action designed toeffectuate the policies of the Act:(a) Offer Donald R. Hightower and Robert J. Robinetteimmediate and full reinstatement to their former jobs or, ifthose jobs no longer exist,to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges,and make them whole for their lostearnings in the manner set forth in this Decision in thesection entitled"Remedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement,upon application, afterdischarge from the Armed Forces,in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request,make available to theBoard or its agents,for examinationand copying, allpayroll records,socialsecurity payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its shop in San Diego, California, copies of theattached noticemarked "Appendix."32 Copies of thenotice, on forms provided by the Regional Director forRegion 21, shall be signed by an authorized representativeof the Company and posted immediately upon receiptthereof and maintained for 60 consecutive days thereafter,in conspicuous places,including all places at all locationswhere notices to employees are customarily posted.Reasonable steps shall be taken by the company to insurethat the notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of receipt of thisOrder,what steps the Company has taken to complyherewith 333' In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and allobjectionsthereto shall bedeemed waived for all purposes32 In the event that the Board'sOrder isenforced bya Judgment of theUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board "33 In the event that this recommended Order is adoptedby the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify theRegional Director for Region 21. in writing,within 20 daysfrom the date of thisOrder,what steps Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated Federal Law by laying off and failing R.W. LITTLE, INC.or refusing to recall Donald R. Hightower and Robert J.Robinette because theyengagedin grievance activity inorder to make us pay doubletimefor Sunday work, dailypay at the rate of the highestclassificationworked, showuptime and minimumpay, all as set out in our contract withLocal 89, LaborersInternationalUnion of North America,AFL-CIO:WE WILL offerfullreinstatementtoDonald R.Hightower and Robert J. Robinette, with backpay, plus6-percentinterest.WE WILL NOT layoff, discharge, or otherwise discrim-inate againstDonald R. Hightower and Robert J.Robinette, or any other employee, for engaging ingrievance activity for the purpose of securing rights,privileges, or benefits to which they are entitled under acontract or contracts between their collective-bargain-ing representative and us, or otherwise discriminateagainstour employeesforengaginginunion orconcertedactivitiesprotected by Section 7 of theNational Labor Relations Act, as amended.R.W. LITTLE, INC.(Employer)DatedBy461(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Eastern Columbia Building,849 South Broadway, Los Angeles, California, 90014,Telephone 303-837-3551.